            Case 1:18-cv-00930-TJK Document 19 Filed 12/17/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RALPH GAUDINO,

               Plaintiff,

       v.
                                                      Civil Action No. 18-930 (TJK)
SECURITAS SECURITY SERVICES USA,
INC. et al.,

               Defendants.


                                    SCHEDULING ORDER

       Pursuant to the status conference held today, December 17, 2018, and the parties’ Joint

Report submitted pursuant to Fed. R. Civ. P. 26(f) and LCvR 16.3 (ECF No. 12), the Court

hereby ORDERS that the following schedule shall govern further proceedings:

       1.      The parties shall serve their Fed. R. Civ. P. 26(a)(1) initial disclosures by January

               22, 2019;

       2.      The parties shall file any motions to join additional parties or to amend the

               pleadings by January 22, 2019;

       3.      The parties shall be bound by the default number of depositions under Fed. R.

               Civ. P. 30, the default duration for depositions under Fed. R. Civ. P. 30(d)(1), and

               the default number of interrogatories under Fed. R. Civ. P. 33;

       4.      Plaintiff shall serve his Fed. R. Civ. P. 26(a)(2) expert disclosures by March 1,

               2019;

       5.      Defendants shall serve their Fed. R. Civ. P. 26(a)(2) expert disclosures by April 5,

               2019;
           Case 1:18-cv-00930-TJK Document 19 Filed 12/17/18 Page 2 of 2



      6.      All parties shall serve their Fed. R. Civ. P. 26(a)(2) rebuttal expert disclosures by

              April 26, 2019;

      7.      Discovery shall close on June 14, 2019;

      8.      A post-discovery status conference is scheduled for June 20, 2019, at 10:00 a.m.

              in Courtroom 11;

      9.      No discovery motions (other than motions to extend time) may be filed without

              leave of court. In the event that a discovery dispute arises, the parties shall make

              a good faith effort to resolve or narrow the areas of disagreement. If the parties

              are unable to resolve the discovery dispute, the parties shall jointly call chambers,

              at which time the Court will either rule on the issue or determine the manner in

              which it is to be handled; and

      10.     Parties may not extend any deadline by stipulation; instead, parties shall seek

              extensions by motion. Consent motions are generally looked upon with favor by

              the Court.



      SO ORDERED.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: December 17, 2018




                                                2
